Title: To James Madison from Jean David, 22 April 1816
From: David, Jean
To: Madison, James


                    
                        
                            Monsieur
                        
                        Richmond le 22. avril 1816.
                    
                    J’ai eu l’honneur de vous adresser dans le mois de Decembre dernier, mes reflexions Sur les Banques des Etats unis, ecrites en mauvais Anglais; j’aurois pu Sans doute vous les transmettre en francais. Je viens aujourd’hui vous communiquer dans cette derniére langue un ecrit Sur le même Sujet. Je le crois utile á votre patrie et desire beaucoup qu’il obtienne votre Suffrage. J’ai l’honneur d’être avec respect Monsieur votre tres humble &ce
                    
                        
                            UN FRANÇAIS
                            
                        
                    
                  
                    CONDENSED TRANSLATION
                    Had the honor of addressing JM in the month of December last, his reflections on the banks of the United States, written in bad English; he could doubtless have transmitted them to JM in French. He communicates to JM today a document in the latter language on the same subject. He believes it useful to JM’s country and wishes very much, that it may obtain JM’s approval.
                    
                        [Enclosure]
                        Sur les Banques des Etats unis d’Amérique
                        Le Congrès vient de decreter l’etablissement d’une Banque nationale; cette mesure etoit indispensable pour detruire l’agiotage scandaleux qui existe sur les Banknotes des differentes places. Mais remediera-t-elle au discredit de Votre change avec l’etranger! J’oserois presque assurer que celà n’y apportera aucun changement et que le mal ira toujours croissant comme il auroit été Sans cette mesure, jusqu’a ce que par la ruine entiére des negociants et des Banques, le commerce de ce pays ait eprouvé une crise qui l’ait placé dans la situation où il doit être.
                        Deux causes principales contribuent au discredit de votre change avec l’etranger. Le luxe qui vous rend ses tributaires pour une Somme enorme; et la quantité prodigieuse de Banques qui existent dans les etats unis, lesquelles, en facilitant les operations commerciales, sont cause que l’on fait trop d’affaires, ce qui tend à la ruine du commerce.
                        On ne doit pas juger du present et de l’avenir par le passé. Depuis l’epoque de la revolution française, jusqu’a la guerre qui a eu lieu avec l’Angleterre en 1812, le Pavillon Americain etoit presque le Seul qui put naviguer librement; alors l’amerique n’ayant pas de capitaux Suffisants pour tout le commerce que les circonstances lui permettoient de faire, il etoit convenable de créer beaucoup de Banques pour en faciliter les operations. Mais ce qui etoit un bien alors; est devenu un grand mal depuis que le commerce des Etats unis a considerablement diminué, soit par leffet de la derniére guerre, soit par la tranquilité de l’Europe.
                        Aujourd’hui toutes les nations etant en paix et touts les pavillons pouvant naviguer librement, les americains Sont necessairement reduits à leur propre commerce qui Sera très peu de chose en comparaison de celui qu’ils faisoient precedemment. En consequence Si le Gouvernement veut prevenir la ruine totale des negociants et je dirai même de l’Etat, il doit prendre le plutot possible les mesures convenables a ce Sujet. Voici celles qui me paroissent indispensables.
                        Il faut supprimer toutes les Banques particuliéres et qu’il n’y ait plus que la Banque nationale que l’on vient de decreter.
                        
                        Que cette Banque ait une Seule Banque succursale dans chaque ville des etats unis.
                        Que ces succursales excomptent avec beaucoup de reserve
                        Qu’elles ne mettent de Banknotes en emission que pour un quart ou une demi au plus, en Sus du numeraire quelles auront dans leurs cases et qu’elles payent en numeraire effectif toutes les fois qu’on l’exigera.
                        Par ce moyen la masse des affaires diminuera considerablement, elles en deviendront plus lucratives, peu à peu la confiance renaitra, votre change avec l’etranger Se bonifiera, il pourra même venir au pair et ⟨peûtre?⟩ gagner.
                        Il y auroit peut être un moyen plus simple.
                        Ce seroit de Supprimer toutes les Banques et que les particuliers payassent eux mêmes leurs engagements en especes, mais ce remede violent pourroit devenir dangereux. C’est à l’assemblée du congrès à juger lequel des deux est preferable, mais elle doit necessairement adopter l’un ou l’autre; si elle ne le fait pas le commerce s’appauvrira touts les jours, jusqu’a ce que le discredit etant porté à Son comble une banqueroute generale aura lieu et alors il est impossible de prevoir jusques ou le mal pourra être porté.
                        Je considere aujourd’hui l’Etat comme un malade en Danger, mais cependant encore assez fort pour Supporter les remedes necessaires pour Sa guerison., Si on neglige de les lui administrer il est a craindre qu’il ne perisse.
                        Je viens aux autres moyens de bonifier votre change avec l’etranger,
                        Il faut augmenter les droits de Douane sur toutes les marchandises qui viennent de l’etranger et les porter S’il est possible a 100 pour 100 de leur valeur.
                        Il faut favoriser encourager chez vous la culture et la fabrication de ces mêmes marchandises.
                        Il faut mettre des taxes considerables Sur tout ce qui tient au luxe comme chevaux, voitures, domestiques &ca. &ca. car le luxe porté a l’excés comme il l’est dans ce pays corrompt les mœurs et ruine les citoyens.
                        Je pense que par ces moyens reussis, on preservera l’etat de la crise terrible dont il est menacé.
                        
                            
                                UN FRANCAIS
                            
                        
                    
                 
                    CONDENSED TRANSLATION
                    
                        On the Banks of the United States of America
                        Congress has just decreed the establishment of a national bank; this measure was indispensable to destroy the scandalous speculation on banknotes of different places which exists. But will it remedy the discredit of the United States’ foreign exchange! Ventures to state as a certainty that it will not

bring any change in that respect, and that the evil will continue to grow, as it would have without the measure, until, by the complete ruin of the merchants and the banks, the commerce of the country will have experienced a crisis which will have put it in the situation where it ought to be.
                        Two principal causes contribute to the discredit of the United States’ foreign exchange. Luxury which makes the United States a tributary to others for an enormous sum, and the prodigious quantity of banks which exist in the United States, which, by facilitating commercial operations, are the reason why too much business is done, which tends to the ruin of commerce.
                        One should not judge the present and the future by the past. From the time of the French Revolution, until the war with England which took place in 1812, the American flag was almost the only one which could navigate freely; then, America not having sufficient capital for all the trade which the circumstances permitted her to carry on, it was suitable to create many banks to facilitate the operations of that commerce. But what was a good thing then; has become a great evil since the trade of the United States has decreased considerably, whether by the effect of the last war, or by the tranquility of Europe.
                        Today, all nations being at peace, and all flags able to navigate freely, Americans are necessarily reduced to their own trade, which will be of very little account in comparison to that which they used to have. Consequently, if the government wants to prevent the total ruin of the merchants and, will say, even of the state, it must take the measures suited to this subject, as soon as possible. Here are the ones which seem indispensable.
                        It is necessary to suppress all the private banks, so that there will no longer be any banks except the national bank, which has just been decreed.
                        That this bank should have a single branch bank in every city of the United States.
                        That these branches should discount with large reserves.
                        That the branches should issue no banknotes for any amount more than a quarter, or a half, at most, over and above the value they have in their deposits, and that they should pay the actual value at any time when it is demanded.
                        By this means the volume of business will decrease considerably. Business will thereby become more profitable. Little by little, confidence will return, the United States’ foreign exchange will improve. It will even be able to reach parity and possibly even higher.
                        There might be a simpler means.
                        This would be to suppress all the banks, so that private persons would have to pay their obligations in specie, but this violent remedy could be dangerous. It is up to Congress to judge which of the two is preferable,

but it must adopt one or the other; if it does not, commerce will be impoverished more each day until, the discredit having reached its summit, a general bankruptcy will take place, and then it is impossible to foresee to what lengths the evil may spread.
                        Considers the state today as a sick man in danger, but strong enough, however, to bear the remedies necessary for his cure. If others neglect to administer them to him, it is feared he will perish.
                        Comes to the other means of improving the United States’ foreign exchange.
                        It is necessary to increase the customs duties on all merchandise which comes from foreign countries, and to raise them if possible to 100 percent of the value.
                        It is necessary to encourage the growth and manufacture of that same merchandise in the United States.
                        It is necessary to place considerable taxes on everything belonging to luxury, such as horses, carriages, servants &c. &c., since luxury, carried to excess, as it is in the United States, corrupts manners and ruins the citizens.
                        Thinks that once these measures succeed, the state will be preserved from the terrible crisis which threatens it.
                    
                